NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2006-5119



                                     JOHN DOE,

                                                     Plaintiff-Appellant,


                                           v.

                                  UNITED STATES,

                                                       Defendant-Appellee.


      John Doe, pro se.

       Gregory T. Jaeger, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for defendant-appellee. With him on
the brief were Peter D. Keisler, Assistant Attorney General, David M. Cohen, Director,
and Kathryn A. Bleecker, Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Susan G. Braden
                        NOTE: This disposition is nonprecedential.


      United States Court of Appeals for the Federal Circuit


                                          2006-5119



                                          JOHN DOE,

                                                             Plaintiff-Appellant,

                                             v.

                                      UNITED STATES,

                                                             Defendant-Appellee.



                             __________________________

                             DECIDED: April 5, 2007
                             __________________________


Before MAYER, RADER and PROST, Circuit Judges.

PER CURIAM.

       John Doe appeals the judgment of the United States Court of Federal Claims

denying his claims for relief from a final decision of the United States Air Force to retire

him because of medical disability. Doe v. United States, 66 Fed. Cl. 165. We affirm on

the basis of the trial court’s opinion.